DETAILED ACTION
Applicant’s filing Amendment/Remarks dated Dec. 16, 2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The limitation of monitoring sources for source code development difficulties experienced by said software 4developer; 5detecting a source code development difficulty from said monitored sources for source 6code development difficulties; 7labeling source code which is a source of said detected source code development 8difficulty with a struggle tag indicating a category of source code; identifying source code snippets from software-related documents11; 12labeling said identified source code snippets with tags that indicate a category of source 13code; ranking said identified relevant source code snippets to be reused by said software 18developer; and 19notifying said software developer of said ranked relevant source code snippets, as drafted, recite processes that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind but for the recitation of generic computer components. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, a processor and a computer readable storage medium amount to no more than mere instructions to apply the exception using a generic computer component, and the “storing” limitations amount to gathering and storing data which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, the claims are not patent eligible.
Regarding dependent claims, the limitations “labeling a source of said detected source code development difficulty with a second tag…” recites in claims 2, 9, and 16; the limitation “generating a struggle score indicating a degree said software developer struggled in 3writing source code; and annotating said labeled source code with said struggle score” recites in claims 3, 10, and 17; the limitations “ranking annotated source code snippets with struggle scores” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191